DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the Specification filed 8/19/2021 are acceptable and overcome the Specification and Drawing objections set forth in the last Office Action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hommann et al. (PG PUB 2005/0203466).
Re claim 1, Hommann discloses an injection device (the embodiment of Fig 1-7; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for administering a substance, comprising a housing 1+2; a syringe 7 with a needle 10, the syringe fixedly connected to the housing (as the syringe 7 cannot be removed from the housing 1+2, one of ordinary skill in the art would recognize that the 
Re claim 2, Hommann discloses that the protective sleeve comprises two axially extending arms (one arm being the portion proximal to the opening through which further retaining element 21 extends in Fig 2 and another arm being the portion distal to this opening; it is noted that the claim does not define what structural features constitute “arms” and, therefore, one of ordinary skill in the art would recognize that two oppositely directed extensions could be considered “arms” as claimed).
Re claim 3, Hommann discloses that the further retaining elements include radially projecting lugs (as seen in the figures and highlighted in the annotated version of Fig 1 below) and co-operating recesses (one “recess” being the opening under flange 6 within which the lug resides in Fig 2 and another “recess” being the opening in sleeve 4 within which the lug resides in Fig 3).

    PNG
    media_image1.png
    800
    871
    media_image1.png
    Greyscale

Re claim 4, Hommann discloses that the radially projecting lugs project radially outward (as seen in the annotated version of Fig 1 above, each lug is “L” shaped, having a longitudinally extending portion and a laterally extending portion with the laterally extending portion projecting both radially outward and radially inward; it is noted that the claim does not require a specific end of the lug to be projecting radially outward).
Re claim 5, Hommann discloses that the further retaining elements are associated with the protective sleeve (Para 29) and locate in a co-operating groove or recess of the housing (as seen in Fig 2 for example, the further retaining elements are 
Re claim 6, Hommann discloses that the further retaining elements comprise lugs (as seen in the figures and highlighted in the annotated version of Fig 1 above) projecting radially outward (as seen in the annotated version of Fig 1, each lug is “L” shaped, having a longitudinally extending portion and a laterally extending portion with the laterally extending portion projecting both radially outward and radially inward; it is noted that the claim does not require a specific end of the lug to be projecting radially outward).
Re claim 7, Hommann discloses an injection spring 14 which is supported against the housing or against an element connected to the housing (as seen throughout the figures, the injection spring 14 has a proximal end supported against element 11 and element 9, both of which are connected to the housing) and which pushes the plunger rod in a distal direction (Para 32).
Re claim 8, Hommann discloses a protective sleeve spring 22 which is supported against the housing of the injection device or an element connected to the housing (as seen throughout the figures, the protective sleeve spring 22 has a proximal end supported against the housing and a distal end supported against sleeve 4 which is connected to the housing) and which pushes the protective sleeve in the distal direction (Para 34).
Re claim 9, Hommann discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by the protective sleeve spring into a front-most position, the at least one resilient element 25 snaps (Para 35) over an end of 
Re claim 10, Hommann discloses that the at least one retaining element is provided on the plunger rod (as seen throughout the figures; “the driving part 12 contacts the piston rod 9”, Para 26).
Re claim 11, Hommann discloses that the protective sleeve is mounted in the housing so that the protective sleeve is prevented from rotating (although not explicitly disclosed, one of ordinary skill in the art would recognize that this limitation is met since locking tongue 25 must project through cavity 26 of sleeve 4, as seen in Fig 1 and described in Para 26, and therefore rotation must be prevented or else these structures would not be able to engage with each other in the manner described and shown).
Re claim 12, Hommann discloses that, in the second position of the protective sleeve, the displaceable lock releases the at least one retaining element to automatically trigger a dispensing operation (as seen in Fig 4-6; Para 32).
Re claim 13, Hommann discloses a first of the at least one resilient element 12+9+8 causes a first click at an end of a dispensing operation (although not explicitly disclosed, one of ordinary skill in the art would recognize that the piston 8 hitting the end of the syringe (Para 33, “active agent container 7 has been completely emptied”) would cause some level of a click, even if this click were not loud enough to be perceived by the human ear; the claim does not quantify the volume of the click) by interaction with an element 28 of the housing (it is noted that the claim does not require the click to be provided by the first resilient element directly contacting the element of the housing; rather, because element 28 is a component that participates in release of the plunger rod and thus movement of the piston 8 until it hits the distal end of the syringe, one of ordinary skill in the art would recognize that interaction with element 28 causes the first click provided by the plunger 8).
Re claim 14, Hommann discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by a protective sleeve spring 22 into a front-most position (as seen in Fig 7), a second of the at least one resilient element 25 snaps (Para 35) over an end of a locking element 5 (as seen in Fig 7; it is noted that the claim does not require that the resilient element make contact with the locking element; therefore, since resilient element 25 lies radially outward of locking element 5, one of ordinary skill in the art would interpret this as the resilient element 25 being “over” the locking element 5) and generates a second click (although not explicitly recited, one of 
Re claim 16, Hommann discloses that the further retaining elements include a releasable catch connection causing a minimum opposing force to be overcome when the protective sleeve is moved into the housing (one of ordinary skill in the art would recognize that the disclosure in Para 31 of “the needle protecting sleeve 4 shifted backwards has forced the latching tongue 21 outward” requires there to be a minimum opposite force to be overcome; it is noted that the claim does not quantify the exact level of opposing force required).

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. Specifically, Applicant traverses the 102(b) rejection of the claims.
On pages 10-11, Applicant argues that, because Hommann uses a driving spring 14 to cause the needle 10 to pierce the skin of the patient, Hommann does not disclose “the syringe fixedly connected to the housing for manual piercing by the needle” and “that the protective sleeve slides abruptly into the injection device while the user manually pierces the surface with the needle” as claimed. The Examiner respectfully disagrees. Although needle 10 is driven by force of the driving spring 14, driving spring 14 itself is released from compression by the user pressing “the auto-injector slightly harder onto the skin” as described in Para 32. In summary, Para 32 sets forth that (1) the user presses the auto-injector slightly harder onto the skin which causes (2) the needle protecting tube 4 to shift into the casing which causes (3) the flange 23 to shift the guiding sleeve 11 which causes (4) the latching projection 13 to be moved into the region of the triggering ring 28 which causes (5) the latching projection 13 to be pulled through the guide sleeve 11 which causes (6) the driving spring 14 to act on the piston 8 via the piston rod 9 which causes (7) the active agent container to move proximally with the injection needle 10 such that it penetrates the skin of the patient. Although a spring is used, it does not negate the fact that the operation of the spring (as well as the movement of all of the other components listed above) is caused by pushing the injection device onto the skin. As presently written, such an operation (where pushing of the injection device onto the skin initiates a series of actions that result in piercing of the skin) reads on the claim.
On pages 11-12, Applicant argues that, because guiding sleeve 11 and driving part 12 move relative to the rear casing part 2 and cause the piston rod 9 to move relative to the casing, Hommann does not disclose “at least one retaining element associated with the plunger rod for retaining the plunger rod in a fixed position relative to the housing” as claimed. The Examiner respectfully disagrees. Although the guiding sleeve 11, driving part 12, and piston rod 9 eventually move relative to the rear casing part 2 once the injection device has been triggered, the guiding sleeve 11 and driving . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783